UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012 ¨ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 000-53554 DAIS ANALYTIC CORPORATION (Exact name of Registrant as specified in its charter) New York 14-1760865 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 11552 Prosperous Drive, Odessa, FL 33556 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (727) 375-8484 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for at least the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “accelerated filer, large accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x There were 37,517,604 shares of the Registrant’s $0.01 par value common stock outstanding as of May 14, 2012. Dais Analytic Corporation INDEX Page No. Part I. Financial Information Item 1. Financial Statements Balance Sheets March 31, 2012 (Unaudited) and December 31, 2011 3 Statements of Operations (Unaudited) for thethree months ended March 31, 2012 and 2011 4 Statement of Stockholders’ Deficit for thethree months ended March 31, 2012 (Unaudited) 5 Statements of Cash Flows(Unaudited) for thethree months ended March 31, 2012 and 2011 6 Notes to Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4T. Controls and Procedures 25 Part II. Other Information Item 1. Legal Proceedings 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Default Upon Senior Securities 26 Item 4. Reserved 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27 2 PART I— FINANCIAL INFORMATION DAIS ANALYTIC CORPORATION BALANCE SHEETS March 31, December 31, ASSETS (unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Other receivables - Inventory Prepaid expenses and other current assets Deferred offering costs Total Current Assets Property and equipment, net OTHER ASSETS: Deposits Patents, net of accumulated amortization of $133,335 and $128,962 at March 31, 2012 and December 31, 2011, respectively Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable, including related party payables of $66,591 and $58,367 at March 31, 2012 and December 31, 2011, respectively $ $ Accrued compensation and related benefits Accrued interest Accrued expenses, other Current portion of deferred revenue Current portion of notes payable, related party Total Current Liabilities LONG-TERM LIABILITIES: Warrant liability Deferred revenue, net of current portion Total Long-Term Liabilities STOCKHOLDERS' DEFICIT Preferred stock; $0.01 par value; 10,000,000 shares authorized; 0 shares issued and outstanding - - Common stock, $0.01 par value; 200,000,000 shares authorized; 37,774,817 shares issued and37,517,604 shares outstanding Capital in excess of par value Accumulated deficit ) Treasury stock at cost, 257,213 shares ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ 3 DAIS ANALYTIC CORPORATION STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended March 31, REVENUE: Sales $ $ License fees COST OF GOODS SOLD GROSS MARGIN OPERATING EXPENSES Research and development expenses, net of government grant proceeds of $67,240 and $161,364, respectively Selling, general and administrative expenses TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) ) OTHER EXPENSE (INCOME) Change in fair value of warrant liability ) Amortization of discount on convertible note payable Interest expense Interest income ) ) TOTAL OTHER EXPENSE (INCOME) ) NET LOSS $ ) $ ) NET LOSS PER COMMON SHARE, BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMONSHARES OUTSTANDING, BASIC AND DILUTED 4 DAIS ANALYTIC CORPORATION STATEMENTS OF STOCKHOLDERS' DEFICIT (UNAUDITED) Capital in Total Common Stock Excess of Accumulated Treasury Stockholders' Shares Amount Par Value Deficit Stock Deficit Balance, December 31, 2011 $ $ $ ) $ ) $ ) Stock based compensation - Net loss - - - ) - ) Balance, March 31, 2012 $ $ $ ) $ ) $ ) 5 DAIS ANALYTIC CORPORATION STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash and cash equivalents provided (used) by operating activities: Depreciation and amortization Issuance of common stock, stock options and stock warrants for services and amortization of common stock issued for services - Stock based compensation expense Change in fair value of warrant liability ) Amortization of deferred loan costs - Amortization of discount on convertible note payable (Increase) decrease in: Accounts receivable ) Other receivables ) Inventory ) ) Prepaid expenses and other assets ) ) Increase (decrease) in: Accounts payable and accrued expenses Accrued compensation and related benefits Deferred revenue ) ) Net cash provided (used) by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Increase in patent costs ) ) Purchase of property and equipment - ) Net cash used by investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of notes payable, related party - Payments on notes payable, related party - ) Payments for loan and offering costs ) ) Net cash (used) provided by financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest $ $ NON-CASH FINANCING AND INVESTING ACTIVITIES: Issuance of note payable with a beneficial conversion feature $
